

116 HR 4938 IH: Medicare Ambulance Access, Fraud Prevention, and Reform Act of 2019
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4938IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Ms. Sewell of Alabama (for herself, Mr. Nunes, Mr. Welch, Mr. Mullin, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII to strengthen ambulance services furnished under part B of the Medicare
			 program.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Medicare Ambulance Access, Fraud Prevention, and Reform Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Protect Access to High Quality Ambulance Care
					Sec. 101. Reform to the Medicare ambulance fee schedule.
					Sec. 102. National expansion of prior authorization model for repetitive scheduled non-emergent
			 ambulance transport.
					Title II—Reduce Administrative Burdens To Expand Patient Care
					Sec. 201. Elimination of duplicative paperwork requirements in the Medicare ambulance benefit.
					Title III—Leverage Ambulance Services To Protect Access to Care in Rural America
					Sec. 301. Protecting access to ambulance services in rural and low population density areas.
				
			IProtect Access to High Quality Ambulance Care
			101.Reform to the Medicare ambulance fee schedule
 (a)In generalSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended by adding at the end the following new paragraph:
					
 (18)Increase in conversion factor for ground ambulance servicesIn the case of ground ambulance services furnished on or after January 1, 2020, for purposes of determining the fee schedule amount for such services under this subsection, the conversion factor otherwise applicable to such services shall be increased by—
 (A)with respect to ground ambulance services for which the transportation originates in a qualified rural area, as identified using the methodology described in paragraph (12)(B)(iii), 25.6 percent;
 (B)with respect to ground ambulance services not described in subparagraph (A) and for which the transportation originates in a rural area described under paragraph (9) or in a rural census tract described in such paragraph, 3 percent; and
 (C)with respect to ground ambulance services not described in subparagraph (A) or (B), 2 percent. (19)Increase in mileage rate for ground ambulance servicesIn the case of ground ambulance services furnished on or after January 1, 2020, for purposes of determining the fee schedule amount for such services under this subsection, the payment rate for mileage otherwise applicable to such services shall be increased by—
 (A)with respect to ground ambulance services for which the transportation originates in a qualified rural area, as identified using the methodology described in paragraph (12)(B)(iii), 3 percent;
 (B)with respect to ground ambulance services not described in subparagraph (A) and for which the transportation originates in a rural area described under paragraph (9) or in a rural census tract described in such paragraph, 3 percent; and
 (C)with respect to ground ambulance services not described in subparagraph (A) or (B), 2 percent.. (b)Study and report (1)StudyThe Secretary of Health and Human Services shall conduct a study on how the conversion factor applicable to ground ambulance services under the ambulance fee schedule under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)), as adjusted under paragraph (18) of such section (as added by subsection (a)), should be modified, if at all, to take into account the cost of providing services in urban, rural, and super-rural areas. In determining such costs, the Secretary shall use the data collected through the data collection system under paragraph (17) of such section.
 (2)ReportNot later than January 1, 2022, the Secretary of Health and Human Services shall submit to Congress a report on the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Secretary determines appropriate.
					102.National expansion of prior authorization model for repetitive scheduled non-emergent ambulance
			 transport
 (a)In generalSection 1834(l)(16) of the Social Security Act (42 U.S.C. 1395m(l)(16)) is amended— (1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and
 (2)by inserting after subparagraph (A) the following new subparagraph:  (B)Permanent expansion (i)If by July 1, 2019, the Secretary has not already expanded to all States the model of prior authorization described in paragraph (2) of section 515(a) of the Medicare Access and CHIP Reauthorization Act of 2015, by January 1, 2020, the Secretary shall expand the prior authorization model to all States using notice and comment rulemaking, regardless of whether or not the expansion meets the requirements described in paragraphs (1) through (3) of section 1115A(c).
 (ii)If the Secretary expands the model of prior authorization under this subparagraph— (I)the prior authorization shall be limited to ambulance services consisting of non-emergency basic life support services involving transport of an individual with end-stage renal disease for renal dialysis services (as described in section 1881(b)(14)(B)) furnished other than on an emergency basis; and
 (II)in making the prior authorization determination with respect to a service and individual, the Secretary shall evaluate the medical necessity of the service by determining—
 (aa)whether the individual is unable to get up from bed without assistance, unable to ambulate, and unable to sit in a chair or wheelchair;
 (bb)whether the individual has a medical condition that, regardless of bed confinement, is such that transport by ambulance is medically necessary; or
 (cc)whether the individual meets other criteria as determined appropriate by the Secretary.. IIReduce Administrative Burdens To Expand Patient Care 201.Elimination of duplicative paperwork requirements in the Medicare ambulance benefitSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)), as amended by section 101, is further amended by adding the following new paragraph:
				
 (20)Reducing administrative burdenNo later than July 1, 2020— (A)The Secretary shall through notice and comment rulemaking eliminate the following requirements to reduce the burden on ambulance services providers and suppliers:
 (i)The vehicle section and the extra practice locations for emergency medical services section of the 855B Ambulance Enrollment Form required under section 424.505 of title 42, Code of Federal Regulations (or successor regulations).
 (ii)The requirement that individuals sign ambulance service claims under section 424.36 of title 42, Code of Federal Regulations (or successor regulations), when other documentation establishing that the individual received the ambulance services is available.
 (B)Not later than July 1, 2020, the Secretary shall through notice and comment rulemaking— (i)require ambulance providers and suppliers to update the 855B Ambulance Enrollment Form required under section 424.505 of title 42, Code of Federal Regulations (or successor regulations), no more than once a calendar year; and
 (ii)establish a process to take into account inaccuracies in Social Security records or other official death records before revoking billing authority for ambulance providers and suppliers under section 424.535 of title 42, Code of Federal Regulations (or successor regulations).
							.
			IIILeverage Ambulance Services To Protect Access to Care in Rural America
 301.Protecting access to ambulance services in rural and low population density areasSection 1834(l)(12) of the Social Security Act (42 U.S.C. 1395m(l)(12)) is amended by adding at the end the following new subparagraphs:
				
 (C)Exception for Rural and Qualified Rural AreasThe Secretary shall deem an area designated as a rural or qualified rural area under this paragraph that would otherwise no longer receive such designation to retain its previous designated status if there are 1,000 or fewer individuals per square mile in the area.
 (D)Right to Appeal Rural Areas and Qualified Rural AreasThe Secretary shall establish an administrative appeals process to allow ambulance services providers and suppliers to seek reconsideration of a change in a ZIP code’s status as a rural or qualified rural area during the first 12 months after the Secretary finalizes a change in the designation made under this paragraph..
			